Citation Nr: 0522739	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  04-02 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1971 to 
February 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran service 
connection for back problems.

The veteran testified before a Decision Review Officer at an 
RO hearing in May 2004.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits and applies to this remand.

The Board notes that in his January 2004 substantive appeal, 
the veteran requested both a Decision Review Officer hearing 
and a travel board hearing at the RO before a Veterans Law 
Judge.  In May 2004, the veteran was afforded a Decision 
Review Officer hearing, but the record does not indicate that 
the veteran was afforded a Board hearing at the RO.  In 
addition, careful review of the record reveals that the 
veteran did not withdraw his request for a Board hearing.  
Therefore, the RO should schedule the veteran for a travel 
board hearing to be held at the RO before a Veterans Law 
Judge.

In light of the above discussion, this case is REMANDED for 
the following action:

The RO should schedule the veteran for a 
hearing at the RO before the Board, in 
accordance with the docket number of his 
appeal.  The RO should notify the veteran 
of the date, time and place of the 
hearing by letter mailed to his current 
address of record.  All correspondence 
pertaining to this matter should be 
associated with the claims folder.

Thereafter, the case should be returned to the Board for 
further appellate action. By this remand, the Board intimates 
no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


